                Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 1 of 39




 1                                                 The Honorable _____________________
 2

 3

 4

 5

 6

 7
 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10

11   PACKAGING CORPORATION OF                   Case No. ____________________
     AMERICA, INC.,
12                                              COMPLAINT FOR:
                       Plaintiff,               (1) PRODUCT LIABILITY – NEGLIGENCE;
13
           v.                                   (2) PRODUCT LIABILITY – STRICT LIABILITY;
14
                                                (3) NEGLIGENCE;
     LUNDBERG, LLC f/k/a A.H. LUNDBERG
15
     ASSOCIATES, INC., DUSTEX                   (4) BREACH OF IMPLIED WARRANTY – FITNESS
                                                FOR A PARTICULAR PURPOSE;
16   CORPORATION d/b/a LDX SOLUTIONS,
     and A.H. LUNDBERG SYSTEMS, INC.,           (5) BREACH OF EXPRESS WARRANTY;
17
                           Defendants.          (6) FRAUD; AND
18                                              (7) UNFAIR AND DECEPTIVE BUSINESS
                                                PRACTICES.
19

20
                                                JURY DEMAND
21

22

23

24

25
26

                                                                                         C OOLEY LLP
                                                                    1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 1 OF 39                                                     S EATTLE , WA 98101-1355
                                                                                        (206) 452-8700
                 Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 2 of 39




 1          Plaintiff Packaging Corporation of America, Inc. (hereinafter the “PCA” or “Plaintiff”)

 2   complains and alleges causes of action against Lundberg LLC f/k/a A.H. Lundberg Associates,

 3   Inc., Dustex Corporation d/b/a LDX Solutions, and A.H. Lundberg Systems, Inc. (the “Lundberg

 4   Defendants” or “Defendants”) as follows.

 5                                             THE PARTIES

 6          1.       PCA is a publicly traded Delaware corporation with its principal place of business

 7   in Lake Forest, Illinois. PCA is a leading manufacturing of paper and pulp products. PCA’s

 8   business operations are located in 29 states as well as Canada. In Washington State, PCA operates

 9   in four locations: Wallula, Richland, Auburn, and Algona.

10          2.       Lundberg, LLC f/k/a A.H. Lundberg Associates, Inc. (“Lundberg”), is

11   headquartered and conducts its principal operations in Bellevue, Washington. For many years,

12   A.H. Lundberg Associates, Inc. and/or Lundberg, LLC operated as a separate company, and on

13   information and belief was at times owned, affiliated, and/or controlled by A.H. Lundberg

14   Systems, Inc., of Canada. Lundberg is a leading engineering and equipment supplier in the pulp

15   and paper industry, wood products industry, and many other process industries. Several of the

16   products at issue in this case were designed, manufactured, assembled, installed, marketed, sold,

17   and/or maintained by Lundberg in the state of Washington. On information and belief, Lundberg

18   now is wholly owned, controlled, and operated by Dustex Corporation, d/b/a LDX Solutions, a

19   resident of Georgia and North Carolina.

20          3.       On information and belief, Dustex Corporation, d/b/a LDX Solutions, is a North

21   Carolina corporation with its principal place of business in Kennesaw, Georgia. On information

22   and belief, LDX Solutions as a d/b/a resulted from the combination of the separate brands

23   Lundberg, LLC and Dustex LLC.

24          4.       On information and belief, A.H. Lundberg Systems, Inc., is a Canadian corporation

25   with its principal place of business in Vancouver, British Columbia, Canada (“Lundberg Canada”).

26   Lundberg Canada is a leading engineering company providing environmental systems, energy

                                                                                                  C OOLEY LLP
                                                                             1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 2 OF 39                                                              S EATTLE , WA 98101-1355
                                                                                                 (206) 452-8700
                   Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 3 of 39




 1   optimization, chemical handling, and process engineering services to power, resource, and

 2   processing industries. Lundberg Canada owned, was affiliated with, and/or controlled Lundberg

 3   for years, and manufactured equipment and systems for Lundberg for installation in pulp and paper

 4   mills across the United States including in Washington State. Several of the products at issue in

 5   this case were designed, manufactured, assembled, installed, marketed, sold, and/or maintained by

 6   Lundberg Canada.

 7                                     JURISDICTION AND VENUE

 8            5.       Subject matter jurisdiction is proper in this Court under 28 U.S.C. § 1332 because

 9   there is complete diversity between PCA and the Lundberg Defendants and PCA seeks in excess

10   of $75,000 (the exact amount to be determined at trial).

11            6.       Venue is proper in the Western District of Washington under 28 U.S.C. § 1391 as

12   a substantial part of the events or omissions giving rise to PCA’s complaint occurred in this judicial

13   district, Lundberg is based in this district, and a substantial part of the corporate conduct that is the

14   subject of PCA’s complaint was in this judicial district.

15            7.       Personal jurisdiction over Lundberg is proper in this Court because, at times

16   relevant to this Complaint, Lundberg was a Washington entity with a principal place of business

17   in Bellevue, Washington.

18            8.       Personal jurisdiction over Dustex Corporation, d/b/a LDX Solutions, is proper in

19   this Court because Dustex Corporation, d/b/a LDX Solutions, owns, operates, and controls

20   Lundberg, and those operations primarily occur in Washington State. Moreover, LDX Solutions

21   has purposely availed itself of the jurisdiction of this Court by virtue of its substantial contacts,

22   operations, and finances in Washington State, including substantial product design, development,

23   marketing and sales in Washington State. LDX Solutions now controls the design, manufacture,

24   maintenance and installation processes by Lundberg, which operates and is based in Washington

25   State.   LDX Solutions purposefully availed itself to the jurisdiction of this Court through

26

                                                                                                       C OOLEY LLP
                                                                                  1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 3 OF 39                                                                   S EATTLE , WA 98101-1355
                                                                                                      (206) 452-8700
                 Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 4 of 39




 1   systematic contacts with Washington State related to the defective products at issue in this case.

 2   In any event, LDX Solutions is an alter ego of Lundberg.

 3          9.       Personal jurisdiction over Lundberg Canada is proper in this Court because

 4   Lundberg Canada is a foreign entity that designed, manufactured, assembled, installed, marketed,

 5   sold, and/or maintained, with and for Lundberg, many of the products at issue in this case and then

 6   provided such products to Lundberg in Washington State. Moreover, on information and belief,

 7   Lundberg Canada was affiliated with, owned, operated and/or controlled Lundberg at times

 8   relevant to this Complaint. Lundberg Canada purposefully availed itself to the jurisdiction of this

 9   Court through systematic contacts with Washington State related to the defective products at issue

10   in this case. In any event, Lundberg Canada was an alter ego of Lundberg.

11                                           INTRODUCTION

12          10.      For over 50 years the Lundberg Defendants have been considered leading

13   engineering and system experts for equipment and processes designed specifically for paper and

14   pulp mills.    An integral aspect of the Lundberg Defendants’ business has been designing,

15   manufacturing, installing, and maintaining systems that evacuate non-condensable gases that may

16   be combustible from the paper and pulp mill environment. These systems that transport non-

17   condensable gases require specific safety devices to be installed to mitigate the risk of an

18   explosion. One of these safety devices is known as a flame arrester and it is designed to stop the

19   propagation of a flame throughout the entire system by stopping its transmission from one side of

20   the flame arrester to the other side of the flame arrester. A flame arrester is an integral part of the

21   entire system and serves as a critical safety device used to stop flames spreading within the system.

22          11.      Since 1977, the Lundberg Defendants have been designing, manufacturing,

23   installing, assembling, selling, marketing, and maintaining proprietary design flame arresters for

24   use in these systems (“Lundberg Flame Arresters”). The Lundberg Defendants have placed

25   hundreds if not thousands of the Lundberg Flame Arresters into commerce, and installed and

26

                                                                                                     C OOLEY LLP
                                                                                1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 4 OF 39                                                                 S EATTLE , WA 98101-1355
                                                                                                    (206) 452-8700
               Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 5 of 39




 1   maintained them at pulp and paper mills across the United States and internationally, including at

 2   PCA’s mills.

 3          12.     It was recently discovered that contrary to representations and warranties made by

 4   the Lundberg Defendants for years, and contrary to the expectations and standards in the industry,

 5   the Lundberg Flame Arresters were never tested and were never certified under any applicable

 6   standards. This very basic and highly material information was never disclosed by the Lundberg

 7   Defendants, despite the Lundberg Defendants being present at PCA’s paper and pulp mills

 8   frequently and regularly for decades up until 2018. This material information was concealed from

 9   PCA and the industry by the Lundberg Defendants. Because it is not apparent from regular usage

10   or on the face of the Lundberg Flame Arresters, this latent defect went undetected by PCA.

11          13.     Based on the discovery that Lundberg Flame Arresters were never tested and were

12   never certified to any applicable standards, PCA sent a Lundberg Flame Arrester that it had

13   purchased directly from the Lundberg Defendants in or around November 2017 for offsite testing

14   by an independent third-party facility in 2018. That Lundberg Flame Arrester completely failed

15   to operate as represented—it failed to mitigate any flame passage from one side of the safety device

16   to the other side. But, that Lundberg Flame Arrester unfortunately was damaged after only one

17   test, and so additional testing of Lundberg Flame Arresters was needed by PCA. At great cost,

18   PCA then removed all Lundberg Flame Arresters from the company’s mills, replacing the critical

19   safety devices with new flame arresters that were designed, manufactured, tested, and certified to

20   applicable standards by parties not involved in this litigation.

21          14.     Again at great cost, PCA then sent multiple Lundberg Flame Arresters of varying

22   sizes that had been installed at its mills and removed in 2018 for off-site testing by the same

23   leading, independent, third-party testing facility. During testing in 2019, none of the Lundberg

24   Flame Arresters worked as designed, manufactured, and marketed; none prevented the spread of

25   flame from one side of the device to the other side; none operated as represented by the Lundberg

26   Defendants; and none operated as would be expected from the industry for a critical safety device.

                                                                                                   C OOLEY LLP
                                                                              1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 5 OF 39                                                               S EATTLE , WA 98101-1355
                                                                                                  (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 6 of 39




 1   Surprisingly, the Lundberg Flame Arresters actually accelerated the flame, increasing the velocity

 2   and therefore magnitude of the explosive event.

 3          15.     As an engineering and system design firm, the Lundberg Defendants have

 4   dominated the paper and pulp mill industry for decades and their products are universally used and

 5   generally regarded as safe and state of the art. But it is now known that the Lundberg Defendants’

 6   products are untested, defectively designed, uncertified, and completely unable to perform their

 7   primary purpose.

 8          16.     PCA seeks to recover all costs associated with: (1) purchasing, installing and

 9   maintaining the Lundberg Defendants’ systems; (2) evaluating and completing engineering and

10   upgrades to the systems designed, manufactured, assembled, installed, marketed, sold, and

11   maintained by the Lundberg Defendants; and (3) testing the Lundberg Flame Arresters for latent

12   defects and replacing the defective Lundberg Flame Arresters. PCA also seeks costs and fees for

13   bringing this action, as well as treble damages due to the Lundberg Defendants’ fraudulent, unfair,

14   and deceptive business practices.

15                                       FACTUAL BACKGROUND

16
     I.     PCA HIRED THE LUNDBERG DEFENDANTS TO DESIGN, MANUFACTURE, ASSEMBLE, AND
17          INSTALL SYSTEMS THAT WERE SAFE AND EFFECTIVE AT THE PCA MILLS.

18          17.     PCA is engaged in processing raw materials to manufacture paper, containerboard,
19   and corrugated products. PCA completes the necessary chemical processes at various mills across
20   the country. Pertinent to this lawsuit, PCA manufactures products at mills located in Counce,
21   Tennessee (“Counce Mill”), International Falls, Minnesota (“I’Falls Mill”), Jackson, Alabama
22   (“Jackson Mill”), Valdosta, Georgia (“Valdosta Mill”), and Wallula, Washington (“Wallula
23   Mill”). For purposes of this complaint, these mills are collectively referred to as the “PCA Mills.”
24          18.     The PCA Mills are subject to extensive regulatory oversight, including regulations
25   pertaining to environmental standards and worker safety.
26

                                                                                                   C OOLEY LLP
                                                                              1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 6 OF 39                                                               S EATTLE , WA 98101-1355
                                                                                                  (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 7 of 39




 1          19.     During the paper and pulp mill manufacturing process, combustible gases, known

 2   as non-condensable gases (“NCG”), are yielded as a byproduct. The NCGs are highly combustible

 3   and must be captured and controlled to comply with environmental regulations.

 4          20.     The Lundberg Defendants engineer, design, manufacture, assemble, market, sell,

 5   install, and maintain critical and complicated systems for the paper and pulp industry, including

 6   systems that evacuate and incinerate the NCGs (“Lundberg Systems”).

 7          21.     The Lundberg Systems are “pollution compliance solutions” and are designed to,

 8   among other things, safely transport and remove highly combustible NCGs to effectuate

 9   compliance with environmental and worker safety standards.

10          22.     The Lundberg Defendants advertise and hold themselves out as experts in

11   engineering, designing, manufacturing, assembling, installing, and maintaining systems for the

12   paper and pulp industry. As Lundberg states on its website:

13          Lundberg, an LDX Solutions brand, has 80 years of global experience engineering
14          systems that improve operational efficiencies, expand plant capacity, and reduce
            pollution emissions. Our commitment to the industry and the experience of our staff
15          give us the expertise that our clients have come to rely on.

16   (See https://lundbergllc.com/).

17          23.     Similar statements are also found in the predecessor company to Lundberg, A.H.

18   Lundberg Associates, Inc.’s, marketing materials and research white papers. For example,

19   Lundberg published working papers stating that “as the leading process system vendor for

20   environmental compliance systems, A.H. Lundberg Associates, Inc., was instrumental in

21   providing innovative methods for the implementations of these processes and the reduction of

22   energy costs associated with their operation.” (Declaration of Andrew Barr (“Barr Decl.”), Ex. A,

23   “Environmental Projects for the Pulp and Paper Industry in the U.S.A.,” Ms. Karra Nichols and

24   Mr. David W. Keyser, A.H. Lundberg Associates, Inc.) Lundberg further claims that it “has played

25   a key role in the design and supply of [combustible gas evacuation] systems to U.S. kraft pulp

26   mills” and that its “extensive experience with [combustible gas evacuation] systems has improved

                                                                                                 C OOLEY LLP
                                                                            1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 7 OF 39                                                             S EATTLE , WA 98101-1355
                                                                                                (206) 452-8700
                Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 8 of 39




 1   [its] knowledge so that [it] may more effectively collect, condition, and transport the [gases] for

 2   incineration.” (Barr Decl., Ex. A at 1-2.) Importantly, Lundberg states that “Lundberg Associates’

 3   [combustible gas evacuation] systems are designed with multiple safety features” designed to

 4   prevent an explosion from occurring in the system. (Barr Decl., Ex. A at 3.) One such safety

 5   feature are the Lundberg Flame Arresters.

 6            24.   Numerous paper and pulp mills in the United States utilize Lundberg Systems and

 7   rely on the quality and safety of the systems and their component parts to provide safe operations.

 8   They also rely on ongoing maintenance, repairs, and improvements by the Lundberg Defendants

 9   to the Lundberg Systems because the Lundberg Systems are specially designed for their specific

10   installation and use, and are proprietary rather than off-the-shelf systems. The Lundberg Systems

11   include component parts that are designed and installed for safety purposes, and are critical in mill

12   training, policies, and procedures such as boundaries for Process System Management, worker and

13   safety training, and periodic maintenance.

14   II.      THE COMBUSTIBLE NCGS MUST BE TRANSPORTED AND INCINERATED BY SPECIALLY
15            DESIGNED LUNDBERG SYSTEMS.

16            25.   An example of one of the Lundberg Systems is a “Non-Condensable Gas System,”

17   which removes highly combustible NCGs from the paper and pulp manufacturing processes and

18   transports them to be destroyed in an on-site incinerator. These Lundberg Systems are subject to

19   environmental and safety standards imposed by governmental agencies. Lundberg Systems are

20   critical for the safe operation of paper and pulp mills, and the safety of the mill’s workers. The

21   Lundberg Defendants hold themselves out as, and are generally considered, experts in engineering,

22   designing, manufacturing, installing, and maintaining Lundberg Systems and their component

23   parts.

24            26.   In certain of the PCA Mills, PCA hired the Lundberg Defendants to design,

25   manufacture, assemble, and install Lundberg Systems that, among other things, safely processed

26   and removed NCGs from the PCA Mills. PCA chose the Lundberg Defendants to design,

                                                                                                    C OOLEY LLP
                                                                               1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 8 OF 39                                                                S EATTLE , WA 98101-1355
                                                                                                   (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 9 of 39




 1   manufacture, assemble, and install the Lundberg Systems at the PCA Mills because, since the

 2   1950s, the Lundberg Defendants have been the industry leader for designing and installing

 3   engineered systems, including Lundberg Systems, for use in paper and pulp mills. The Lundberg

 4   Defendants held themselves out as experts and the gold standard in the industry.

 5          27.     Although an oversimplification, the Lundberg Systems remove harmful and

 6   dangerous byproducts from the manufacturing processes of the pulp mill system through a series

 7   of connected pipes that ultimately lead to an incinerator. The Lundberg System designed to

 8   remove NCGs from the mill is unidirectional, meaning that it is designed to transport all NCGs in

 9   the same direction towards the incinerator. The incinerator burns the NCGs consistent with best

10   practices and environmental standards. This Lundberg System’s primary purpose is to collect and

11   dispose of the highly combustible NCGs while simultaneously providing a series of safeguards to

12   prevent an explosion if a flame enters the system.

13          28.     The Lundberg Defendants have stated that “most importantly, the [Lundberg

14   System] must incorporate safety features which will allow easy operation of the system and yet

15   consider the fact that [NCGs are] hazardous and can cause damage to life or property if not handled

16   properly.” (Barr Decl, Ex. B, “Collection and Incineration of High Volume-Low Concentration

17   Pulp Mill Noncondensible Gases,” Mr. Douglas K. Giarde, A.H. Lundberg Associates, Inc. and

18   Mr. Michael Crenshaw, PCA.)

19          29.     The Lundberg Defendants recognize that they are the industry leaders in providing

20   engineered systems for the paper and pulp industry. In fact, in recent filings, they describe

21   themselves as “a leading engineering and equipment supplier in the pulp and paper industry, wood

22   products industry, and many other process industries.”

23          30.     Moreover, the Lundberg Defendants state that they “offer spare parts, inspections,

24   rebuilds, and product improvements for all process systems and equipment within our areas of

25   expertise, including … [Lundberg Systems].” (Barr Decl., Ex. C, Lundberg Service and Spare

26   Parts Brochure.)

                                                                                                  C OOLEY LLP
                                                                             1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 9 OF 39                                                              S EATTLE , WA 98101-1355
                                                                                                 (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 10 of 39




 1          31.     The Lundberg Defendants’ products are ubiquitous in the paper and pulp mill

 2   industry and it is possible, if not likely, that a paper and pulp mill employee will spend an entire

 3   career working solely with Lundberg Systems.

 4          32.     Regarding Lundberg Systems, Lundberg has stated:

 5          Lundberg Associates has been instrumental in the design and supply of [Lundberg
            Systems] for U.S. mills. Various options and designs were provided in order to suit
 6          each mill’s particular requirements. Potential incineration locations have included
            Lundberg Associates’ direct fired thermal oxidizers with SO2 scrubbing, recovery
 7          boilers, power boilers, lime kilns, and open flares. Each system was individually
 8          tailored to collect the required sources and to incinerate the gases to meet
            government specifications within three years of implementation of the Cluster
 9          Rules.

10   (Barr Decl., Ex. A at 1.)

11          33.     PCA is not an expert in designing, manufacturing, assembling, and/or installing

12   Lundberg Systems and thus relied on the Lundberg Defendants for each aspect of this process,

13   including the Lundberg Defendants’ representations and warranties made about the integrity,

14   safety, and operation of the Lundberg Systems.

15          34.     The Lundberg Defendants knew they were uniquely positioned to make

16   recommendations to PCA regarding the composition of Lundberg Systems and that PCA would

17   be relying on the Lundberg Defendants’ expertise in designing, manufacturing, assembling, and

18   installing the Lundberg Systems at the PCA Mills.

19          35.     The Lundberg Defendants also knew that PCA was relying on the Lundberg

20   Defendants to design, manufacture, assemble, and install Lundberg Systems that complied with or

21   exceeded all safety and environmental standards.

22          36.     The Lundberg Defendants similarly knew that PCA would not have hired the

23   Lundberg Defendants to design the Lundberg Systems at the PCA Mills if PCA knew that the

24   Lundberg Systems posed undue risks to PCA’s employees and/or manufacturing plants.

25
26

                                                                                                   C OOLEY LLP
                                                                              1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 10 OF 39                                                              S EATTLE , WA 98101-1355
                                                                                                  (206) 452-8700
                 Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 11 of 39




 1   III.   THE LUNDBERG FLAME ARRESTERS INCORPORATED                    INTO THE   LUNDBERG SYSTEMS
            ARE UNTESTED, UNCERTIFIED, AND UNSAFE.
 2

 3          37.      The NCGs transported in the Lundberg Systems are highly flammable and a flame

 4   in the Lundberg System could lead to an explosion. The Lundberg Defendants specifically know

 5   this basic fact and acknowledge in a manual provided to PCA that “[t]he nature of the

 6   noncondensible gases is to be extremely flammable. The design of the [Lundberg System]

 7   includes multiple backup systems to insure the greatest amount of flame safeguards and to

 8   minimize any remotely possible damage.” (Barr Decl., Ex. D, Operating and Maintenance Manual

 9   for the Low Volume High Concentration Non-Condensible Gas Collection and Incineration for

10   PCA’s Valdosta, Georgia Mill (J-895386).)

11          38.      As part of the Lundberg Systems, the Lundberg Defendants designed, marketed,

12   sold, installed, serviced, and maintained Lundberg Flame Arresters for PCA and other pulp and

13   paper mills in the industry. Flame arresters are devices installed in a gas piping system, such as a

14   Lundberg System, that are intended to prevent passage of flames through the device in the event

15   that the gas stream is ignited.

16          39.      Given their importance, it is typical for flame arresters to be tested and certified by

17   an independent testing laboratory, such as Underwriters Laboratories (UL) or Factory Mutual

18   (FM). At minimum, a flame arrester should be tested by the manufacturer against a specific

19   standard (e.g., standards set forth by the U.S. Coast Guard, American National Standards Institute,

20   American Society of Mechanical Engineers, etc.) to ensure that it is able to perform its essential

21   function.

22          40.      The Lundberg Defendants have marketed themselves as the leading designer,

23   manufacturer, and installer of flame arresters in the paper and pulp mill industry with over 850

24   flame arresters installed throughout the industry. (See Barr Decl. Exs. A and C.)

25
26

                                                                                                     C OOLEY LLP
                                                                                1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 11 OF 39                                                                S EATTLE , WA 98101-1355
                                                                                                    (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 12 of 39




 1          41.     On its website and to the paper and pulp industry, to this day the Lundberg

 2   Defendants hold themselves out as industry experts for the Lundberg Systems generally as well as

 3   the component part of Lundberg Flame Arresters specifically:

 4          The collection of [Total Reduced Sulfur compounds] and volatile gases in Non-
 5          condensible Gas (NCG) and Odor Abatement Systems is an integral part of the pulp
            mill’s environmental program. The flammability of many of these gases presents
 6          the possibility of flame propagation in the collection system’s pipe lines. The flame
            arrester is an effective precaution against flame propagation and possible damage
 7          to process equipment. To meet the rigorous standards of our [Lundberg Systems],
            Lundberg developed and supplies a proprietary designed flame arrester. Since
 8          1977, with hundreds of units installed, Lundberg’s Flame Arrester has proven to be
 9          a reliable and versatile device for system safety and protection.

10   (See https://lundbergllc.com/wp-content/uploads/gravity_forms/4-
     b553dcb80bdfb0137377e7ec5bee4ee1/2018/09/Lundberg-Flame-Arrester.pdf?TB_iframe=true;
11   see also Barr Decl. Ex. E, Lundberg Flame Arresters Brochure; and Ex. F, A.H. Lundberg
     Associates, Inc., Flame Arresters Brochure.)
12

13          42.     The Lundberg Defendants knew that the Lundberg Flame Arresters were a critical

14   component of the “multiple backup systems” and “flame safeguards” described by the Lundberg

15   Defendants. Lundberg Flame Arresters were incorporated directly into the Lundberg Systems to

16   prevent flame propagation in the event a flame is introduced into these systems.

17          43.     In Lundberg Systems, Lundberg Flame Arresters are integrated in strategic

18   locations and are designed to prevent a flame from spreading from one section of the system to a

19   second section. Flame arresters effectively serve as a firewall to ensure that a flame does not lead

20   to a fire event in the entire system or to an explosion.

21          44.     Flame arresters are integral to the safety of the paper and pulp mill environment

22   because an uncontrolled fire or explosion would put employees’ lives and PCA’s property at risk.

23   Simply put, without functioning flame arresters, many of the systems at a paper and pulp mill

24   would not meet applicable standards, would not pass government inspections, and would not be

25   safe to operate.

26

                                                                                                   C OOLEY LLP
                                                                              1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 12 OF 39                                                              S EATTLE , WA 98101-1355
                                                                                                  (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 13 of 39




 1          45.      Indeed, the importance of properly functioning flame arresters is not subject to

 2   dispute. The Lundberg Defendants have stated that “[i]n order to obtain the safe and reliable

 3   incineration of the NCG in any incineration point, a number of safety and operational

 4   considerations are necessary.” One of these “safety and operational considerations” is the

 5   Lundberg Flame Arresters:

 6          Flame arresters provided in the gas lines at every LVHC NCG source and just
 7          upstream of where the NCG is injected into the incineration equipment will protect
            the LVHC sources and the [Lundberg System] equipment from damage in the
 8          unlikely event of a source of ignition combined with a gas combustibles
            concentration above the [lower flammability limit] and below the [upper
 9          flammability limit].
10   (Barr Decl., Ex. G, “Alternative Equipment for the Incineration of Noncondensible Gases,” Mr.
11   David W. Keyser, P.E., Lundberg.)

12          46.      The Lundberg Defendants are clear that Lundberg Flame Arresters must be

13   properly designed and properly functioning or the Lundberg System is unsafe:

14          Even if care is taken to keep the gases outside the explosive range, and care is taken
            to remove ignition sources, there is still a remote possibility that a fire may occur.
15          To minimize any potential damage flame arresters should be installed at critical
            points. They are designed to prevent the spread of a fire and to minimize pipeline
16          and equipment damage. Typically flame arresters should be placed at each LVHC
17          NCG source and at each incineration point.

18   (Barr Decl., Ex. H, “Collecting and Burning Noncondensible Gases,” Mr. L. Paul Johnson, P.E.,

19   A.H. Lundberg Associates, Inc. and Mr. Ben Lin, P.Eng., A.H. Lundberg Systems Ltd.).

20          47.      The Lundberg Defendants describe the role of Lundberg Flame Arresters in a

21   Lundberg System as follows: “these flow devices placed at strategic locations in the system are

22   designed to block the propagation of the flame in the noncondensible gas system. The cylindrical

23   devices have a core of thin gauge stainless steel to serve as the arresting method. The flame

24   arresters are intended to:

25                a. Dissipate the heat of combustion as rapidly as possible by large surface area to act

26                   as a heat sink.

                                                                                                   C OOLEY LLP
                                                                              1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 13 OF 39                                                              S EATTLE , WA 98101-1355
                                                                                                  (206) 452-8700
               Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 14 of 39




 1                  b. Disrupt the shock front associated with the flame propagation.”

 2   (Barr Decl., Ex. D at 3.)
 3            48.      A single Lundberg System will typically have multiple Lundberg Flame Arresters

 4   installed at various locations, and it is common for the single Lundberg System to have multiple

 5   sized Lundberg Flame Arresters incorporated. Regardless of size, the Lundberg Flame Arresters

 6   need to be able to prevent flame propagation or they fail their essential purpose and pose a

 7   significant safety risk to the paper and pulp mill and its employees.

 8            49.      PCA hired the Lundberg Defendants to design, manufacture, assemble, install, and

 9   maintain 57 Lundberg Flame Arresters at the PCA Mills, including in mills located in Washington

10   State.

11            50.      Specifically, PCA hired the Lundberg Defendants to design, manufacture,

12   assemble, install, and maintain Lundberg Systems with Lundberg Flame Arresters at the following

13   locations:

14                  a. Counce Mill –         10 Lundberg Flame Arresters

15                  b. I’Falls Mill –        13 Lundberg Flame Arresters

16                  c. Jackson Mill –        2 Lundberg Flame Arresters

17                  d. Valdosta Mill –       20 Lundberg Flame Arresters

18                  e. Wallula Mill –        12 Lundberg Flame Arresters

19            51.      At the PCA Mills, the Lundberg Flame Arresters ranged from a diameter of 2”

20   to 20”, but the majority of the Lundberg Flame Arresters at the PCA Mills had diameters of 3”,

21   4”, or 6”.

22

23

24

25
26

                                                                                                    C OOLEY LLP
                                                                               1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 14 OF 39                                                               S EATTLE , WA 98101-1355
                                                                                                   (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 15 of 39




 1          52.     The Lundberg Flame Arresters are generally composed of two main parts: an

 2   external housing and an internal cylindrical device. Exemplary images of both the external

 3   housing and internal cylindrical device are set forth below:

 4                                                                   Internal Cylindrical Device

 5                      External Housing

 6

 7
 8

 9

10

11

12

13          53.     The Lundberg Flame Arresters’ external housing is installed directly into the

14   Lundberg System piping. As demonstrated in the image of the external housing above, the

15   Lundberg Flame Arresters’ internal cylindrical device is not visible without removing the heavy

16   external metal housing (the square metal piece adorned with bolts at the top of the above image of

17   the external housing) and physically removing the internal cylindrical device. In order to remove

18   the heavy metal housings and physically remove the internal cylindrical devices, all manufacturing

19   at the mill must be stopped and the Lundberg System must be taken offline.

20          54.     If working as designed, the NCGs pass directly through the Lundberg Flame

21   Arrester’s internal cylindrical device on their way to the incinerator. The internal cylindrical

22   device is non-active unless and until a flame enters the Lundberg System. If a flame enters the

23   Lundberg System, the internal cylindrical device is intended to block the propagation of flame

24   from one section of the Lundberg System to another section of the Lundberg System.

25          55.     The Lundberg Defendants represented to PCA for decades that Lundberg Flame

26   Arresters were well-designed safety devices, were both safe and effective, met the highest

                                                                                                 C OOLEY LLP
                                                                            1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 15 OF 39                                                            S EATTLE , WA 98101-1355
                                                                                                (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 16 of 39




 1   standards in the industry, and would perform their intended purpose: to stop the propagation of

 2   flames in the Lundberg Systems.

 3          56.     The Lundberg Defendants not only designed, manufactured, sold, and installed

 4   Lundberg Flame Arresters for or at PCA for decades, but the Lundberg Defendants’ staff were

 5   onsite regularly at PCA to review Lundberg Systems, provide maintenance and repairs, to replace

 6   component parts, and to update Lundberg Systems.

 7          57.     At no point while onsite did any employee or representative of the Lundberg

 8   Defendants inform PCA that the Lundberg Flame Arresters were unfit for their intended purpose

 9   due to latent defects that rendered the Lundberg Flame Arresters useless.

10          58.     At no point while onsite did any employee or representative of the Lundberg

11   Defendants inform PCA that the Lundberg Flame Arresters were not certified, had never been

12   tested, and did not meet U.S. and international standards. These basic and material facts were

13   concealed from PCA.

14   IV.    PCA LEARNS THAT THE LUNDBERG FLAME ARRESTERS CONTAIN LATENT DEFECTS
            THAT RENDER THEM UNFIT FOR THEIR INTENDED PURPOSE.
15

16          59.     In late 2017, PCA conducted a Process Safety Management review at each of the

17   PCA Mills. The objective of the Process Safety Management review was to, among other things,

18   identify safety risks or hazards present at the PCA Mills.

19          60.     PCA evaluated flammability as a potential hazard. Reviewing safety systems

20   focused on flammability is especially important in the Lundberg Systems because, as the Lundberg

21   Defendants have stated, “[t]he nature of the noncondensible gases is to be extremely flammable.”

22   (Barr Decl., Ex. D at 3.)

23          61.     PCA began to review and assess whether the Lundberg Flame Arresters that were

24   incorporated into the Lundberg Systems worked properly and effectively. The review was

25   intended to simply confirm that the Lundberg Flame Arresters worked as intended and were able

26   to prevent passage of flames through the device in the event that the gas stream is ignited. This

                                                                                                 C OOLEY LLP
                                                                            1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 16 OF 39                                                            S EATTLE , WA 98101-1355
                                                                                                (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 17 of 39




 1   started with a superficial inspection of the Lundberg Flame Arresters, but soon engineers

 2   recommended a more detailed inspection. In many instances, this type of work would have been

 3   done by Lundberg.

 4          62.     When engineers not associated with Lundberg did a more detailed inspection, it

 5   was noted that the Lundberg Flame Arresters had an atypical internal design and that internal

 6   component of the Lundberg Flame Arresters did not appear to be manufactured to appropriate

 7   tolerances (e.g., the gaps were much larger than anticipated). As a result, PCA began to gather

 8   more information on the design, manufacturing, testing, and certification of the Lundberg Flame

 9   Arresters.

10          63.     As PCA and its consultants began this information-gathering process, PCA was

11   comforted by the fact that hundreds if not thousands of Lundberg Flame Arresters were installed

12   in other paper and pulp mills across the country, and the Lundberg Defendants generally were an

13   expert engineering and design firm with decades of experience in the industry. PCA knew and

14   had worked for years with the Lundberg Defendants’ engineers and experts, and had a degree of

15   confidence in their systems and work because the Lundberg Defendants were considered an expert

16   in the industry. PCA did not suspect, and had no reason to suspect, that the Lundberg Systems and

17   Lundberg Flame Arresters were far from what was represented, marketed, and sold to PCA.

18          64.     Out of an abundance of caution, however, PCA requested that the Lundberg

19   Defendants provide design and manufacturing specifications as well as all certifications for the

20   Lundberg Flame Arresters. PCA also requested that the Lundberg Defendants provide information

21   demonstrating that the Lundberg Defendants tested the Flame Arresters to accepted U.S. and

22   international standards before placing them on the market for the stated purpose of mitigating the

23   risk of a flame spreading through a Lundberg System.

24          65.     The Lundberg Defendants delayed responding initially, and ongoing projects by the

25   Lundberg Defendants at PCA Mills were jeopardized because of a failure or perceived refusal to

26   provide information. Finally, for the first time ever, the Lundberg Defendants stated that they

                                                                                                 C OOLEY LLP
                                                                            1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 17 OF 39                                                            S EATTLE , WA 98101-1355
                                                                                                (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 18 of 39




 1   could not provide such information because they in fact had never tested or certified the Lundberg

 2   Flame Arresters to any applicable standards, either internally or externally with a third-party

 3   testing facility.   The Lundberg Defendants also refused to provide any actual design and

 4   manufacturing specifications, and only provided a rough, hand-drawn schematic and a 1985 article

 5   that set forth general engineering techniques for flame arresters.

 6           66.     The Lundberg Defendants were ultimately either unable or unwilling to provide

 7   any data or information showing that the Lundberg Flame Arresters were able to perform their

 8   primary purpose. The Lundberg Defendants thus had no factual basis to state that the Lundberg

 9   Flame Arresters are “an effective precaution against flame propagation and possible damage to

10   process equipment,” and the Lundberg Defendants further knew that without any testing or

11   certification that the statement was false.

12           67.     The Lundberg Defendants also knew they had no basis to state that Lundberg Flame

13   Arresters have “proven to be a reliable and versatile device for system safety and protection.”

14   (Barr Decl., Exs. E and F.) That statement is demonstrably false.

15           68.     PCA and many others in the industry relied on the Lundberg Defendants’

16   representations, statements, and warranties when evaluating and making the decision on what

17   engineering firm to hire, what systems to install, and what flame arresters to use in those systems.

18   The Lundberg Defendants for decades concealed these basic facts – no testing, no certifications

19   and no effort to prove the design of a critical safety device – from PCA and the industry.

20           69.     Simply put, this was the first time PCA learned that the Lundberg Defendants, as

21   experts in the industry, had never tested or certified the Lundberg Flame Arresters to applicable

22   U.S. and international standards, including applicable ISO and U.S. Coast Guard protocols and/or

23   standards.

24           70.     PCA relied on the Lundberg Defendants’ engineering expertise, specific to the

25   paper and pulp mill industry, and several express representations regarding both the efficacy and

26   safety of the Lundberg Systems and the Lundberg Flame Arresters, when evaluating and deciding

                                                                                                   C OOLEY LLP
                                                                              1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 18 OF 39                                                              S EATTLE , WA 98101-1355
                                                                                                  (206) 452-8700
                 Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 19 of 39




 1   to hire the Lundberg Defendants to design, install, maintain, and update systems. PCA relied on

 2   these same things when deciding to purchase component parts from the Lundberg Defendants such

 3   as new or replacement Lundberg Flame Arresters, including as recently as November 2017. If

 4   PCA had known that the Lundberg Defendants had never tested and certified the Lundberg Flame

 5   Arresters to applicable standards, it never would have purchased and installed the Lundberg

 6   Systems.

 7   V.        PCA HIRED AN INDEPENDENT THIRD-PARTY CERTIFICATION FACILITY TO TEST THE
 8             LUNDBERG FLAME ARRESTERS. THE TESTING DEMONSTRATED CONCLUSIVELY THAT
               THE LUNDBERG FLAME ARRESTERS HAD LATENT DEFECTS AND WERE UNABLE TO
 9             PERFORM THEIR PRIMARY PURPOSE.

10             A.    A Test Lundberg Flame Arrester Failed Independent Third-Party Testing.

11             71.   In an effort to determine whether the Lundberg Flame Arresters were an effective

12   safety device, which was required due to their never being tested and certified by the Lundberg

13   Defendants, PCA hired an independent engineering consulting firm and an independent third-party

14   testing facility, Aber Shock in Wales, United Kingdom, to test the efficacy of a Lundberg Flame

15   Arrester.

16             72.    Aber Shock is one of the only flame arrester testing and certification facilities in

17   the world. Aber Shock was available to test one Lundberg Flame Arrester in January 2018 (“2018

18   Test”).

19             73.   PCA already had purchased a brand new 6” Lundberg Flame Arrester directly from

20   Lundberg in November 2017 (“6” Test Flame Arrester”).

21             74.   The 6” Test Flame Arrester had never been introduced into a Lundberg System and

22   was brand new at the time of the 2018 Test. Put differently, the 6” Test Flame Arrester was exactly

23   as the Lundberg Defendants had designed, manufactured and sold the product, with no changes or

24   use, and when tested was in the same condition as it was when it was purchased by PCA from the

25   Lundberg Defendants.

26

                                                                                                    C OOLEY LLP
                                                                               1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 19 OF 39                                                               S EATTLE , WA 98101-1355
                                                                                                   (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 20 of 39




 1           75.     The 6” Test Flame Arrester was manufactured by Lundberg in 2017 and was

 2   assigned P.O. No. 227024, Project No. J-175728, and Equipment No. 175728-G801-01:

 3

 4

 5

 6

 7
 8

 9

10

11

12           76.     Aber Shock’s inspection showed that the 6” Test Flame Arrester had more internal

13   space—i.e., an unanticipated gap between the external housing and the internal cylindrical device.

14   Aber Shock’s inspection also found that there was a larger than anticipated gap around the 6” Test

15   Flame Arrester’s internal cylindrical device that could allow gases and a flame to bypass the

16   internal cylindrical device that was in place to provide the heat sink. The internal cylindrical

17   device also had larger openings than competitors’ designs.

18           77.     Aber Shock conducted industry approved testing to determine whether the 6” Test

19   Flame Arrester performed its primary purpose of preventing the proliferation of a flame introduced

20   into a Lundberg System.

21           78.     In accordance with established testing protocol for flame arresters (ISO 16852

22   section 7.3.2.2), Aber Shock intended to conduct the 2018 Test by subjecting the 6” Test Flame

23   Arrester to a series of tests with each test increasing in intensity.

24           79.     Under this testing protocol, the first test would subject the 6” Test Flame Arrester

25   to the least amount of energy (e.g., the lowest concentration of flammable gas). If the 6” Test

26   Flame Arrester performed as intended, subsequent tests would gradually increase the energy to

                                                                                                   C OOLEY LLP
                                                                              1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 20 OF 39                                                              S EATTLE , WA 98101-1355
                                                                                                  (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 21 of 39




 1   determine whether the 6” Test Flame Arrester was suitable for the Lundberg Systems: the purpose

 2   for which it had been designed, manufactured, and sold to PCA by the Lundberg Defendants.

 3          80.     The independent third-party test that was conducted in accordance with an

 4   international testing protocol quickly demonstrated that the 6” Test Flame Arrester was completely

 5   ineffective. Indeed, during the first, lowest energy test, a flame easily passed through the 6” Test

 6   Flame Arrester.

 7          81.     Despite Aber Shock anticipating several rounds of testing, only one test was able

 8   to be performed due to the impact that the lowest energy test had on the internal cylindrical device

 9   of the 6” Test Flame Arrester. The image below marked (b) shows the damage to the unprotected

10   fact of the 6” Test Flame Arrester’s internal cylindrical device immediately after the 2018 Test:

11

12

13

14
15

16

17          82.     This failure is exactly contrary to the stated purpose of incorporating the Lundberg

18   Flame Arresters in the Lundberg Systems and presents a risk of explosion, injury, and death to

19   anyone working near the Lundberg Systems.

20          83.     Luckily, the PCA Mills never experienced an explosion caused by the Lundberg

21   Flame Arresters. Therefore, it was not until consultants for PCA tested the 6” Test Flame

22   Arrester—January 2018—that PCA had an opportunity to learn that the Lundberg Flame Arresters

23   were possibly defective and unlikely to prevent the propagation of flames.

24          84.     As confirmed during the 2018 Test at Aber Shock, the 6” Test Flame Arrester failed

25   to provide any protection against flame propagation, failed to serve as a flame arrester, failed to

26   perform as a safety device, and failed to serve the basic purpose for which it was designed,

                                                                                                   C OOLEY LLP
                                                                              1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 21 OF 39                                                              S EATTLE , WA 98101-1355
                                                                                                  (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 22 of 39




 1   manufactured, purchased, and installed. Instead, it accelerated propagation of the flame through

 2   the system, which is directly contrary to the intended purpose of the flame arrester.

 3          85.     After the independent test results were known, PCA worked diligently to evaluate

 4   replacement flame arresters manufactured and produced by other companies, to work with a new

 5   engineering and design firm to provide effective work-arounds and changes in existing systems,

 6   and removed all Lundberg Flame Arresters from the PCA Mills.

 7          86.     Each of the 57 Lundberg Flame Arresters that had been installed at the PCA Mills

 8   were promptly dissembled and removed from the PCA Mills because they had not been designed,

 9   manufactured, tested, or certified to U.S. and international standards, simple facts that had been

10   concealed from PCA by the Lundberg Defendants for decades. And, as a result of the 2018 Test,

11   the Lundberg Flame Arresters also appeared to have latent, internal defects and an inability to

12   eliminate flame propagation in the Lundberg Systems. PCA did all of this at its own costs, and

13   also took steps to suspend or terminate virtually all work being done at its mills by the Lundberg

14   Defendants.

15          87.     The process of removing all Lundberg Flame Arresters required the PCA Mills to

16   be intermittently shut down, required new parts to be acquired, and required significant labor costs

17   and time.

18          88.     PCA replaced the Lundberg Flame Arresters with a certified and tested flame

19   arrester designed and manufactured by a non-party.

20          89.     PCA took these steps because the defective, untested, and uncertified Lundberg

21   Flame Arresters posed serious risk to PCA’s property and employees and had to be removed and

22   replaced.

23          B.      The 2019 Test Confirmed That Lundberg Flame Arresters Are Defective.
24          90.     After removing the Lundberg Flame Arresters from the PCA Mills, PCA sent

25   multiple Lundberg Flame Arresters to Aber Shock, the same independent third-party testing

26

                                                                                                   C OOLEY LLP
                                                                              1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 22 OF 39                                                              S EATTLE , WA 98101-1355
                                                                                                  (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 23 of 39




 1   facility that conducted the 2018 Test. PCA wanted to validate the 2018 Test, and to test multiple

 2   Lundberg Flame Arresters of various sizes that had been in service.

 3           91.     Aber Shock was available to conduct this testing in September 2019 (“2019 Test”).

 4           92.     Aber Shock conducted the tests in accordance with U.S. Coast Guard testing

 5   protocols and standards, under the supervision of PCA and engineers from outside PCA.

 6           93.     During the 2019 Test, Lundberg Flame Arresters that were 2”, 4”, and 6” capacity

 7   were tested and each and every Lundberg Flame Arrester failed each test. The Lundberg Flame

 8   Arresters did absolutely nothing to stop or slow the passage of a flame from one side to another,

 9   and flame easily and quickly passed through the internal cylindrical device.

10           94.     Remarkably, the Lundberg Flame Arresters actually increased the velocity and

11   magnitude of flame propagation.

12           95.     The 2019 Test showed that it is more dangerous to install a Lundberg Flame

13   Arrester in a Lundberg System than it is to simply install a straight pipe of the same size. In other

14   words, Lundberg Flame Arresters act as flame accelerators, not flame arresters, and are the exact

15   opposite in performance and efficacy than a safety device. The results of the testing are stark and

16   demonstrate the unreasonably dangerous nature of the Lundberg Flame Arresters.

17           96.     PCA spent millions of dollars to purchase the Lundberg Systems, to test the

18   Lundberg Flame Arresters that were defective as designed, manufactured, sold, and installed by

19   the Lundberg Defendants, to purchase replacements for the defective Lundberg Flame Arresters,

20   and to stop manufacturing to complete the labor needed to install the new certified flame arresters

21   in the Lundberg Systems. All of these costs were brought about by the safety risks posed by the

22   defective Lundberg Systems and concealed by the Lundberg Defendants. PCA seeks to recover

23   all these costs and fees.

24           97.     PCA reasonably believed that the Lundberg Defendants had designed,

25   manufactured, tested and/or certified the Lundberg Flame Arresters to U.S. and international

26   standards prior to installing them – taking reasonable steps to ensure that the Lundberg Flame

                                                                                                    C OOLEY LLP
                                                                               1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 23 OF 39                                                               S EATTLE , WA 98101-1355
                                                                                                   (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 24 of 39




 1   Arresters actually worked. The Lundberg Defendants concealed these material facts from PCA

 2   and the industry. If PCA knew that the Lundberg Defendants had never tested and certified the

 3   Lundberg Flame Arresters, PCA would not have purchased the Lundberg System from the

 4   Lundberg Defendants.

 5          98.      PCA now seeks to recover all costs associated with the Lundberg Defendants’

 6   defective products, including the Lundberg Systems and Lundberg Flame Arresters.

 7          99.      To the extent any applicable statute of limitation is at issue, it should be tolled due

 8   to PCA’s inability to discover the latent defects and the Lundberg Defendants’ purposeful and

 9   fraudulent concealment of both the latent defects and material facts. It would be inequitable to bar

10   PCA from proceeding with this claim given the bad acts of the Lundberg Defendants and the

11   difficulty inherent in discovering and confirming that the Lundberg Flame Arresters are

12   defectively designed, defectively manufactured, unsafe, and unfit for use as expressly and

13   implicitly warranted. This is especially true because the Lundberg Defendants held themselves

14   out as experts – basically the gold standard – in the industry for decades.

15                                    FIRST CAUSE OF ACTION
16                                  PRODUCT LIABILITY – NEGLIGENCE

17          100.     PCA realleges and incorporates all prior paragraphs of this Complaint as if fully set

18   forth herein.

19          101.     PCA was harmed by the negligence of the Lundberg Defendants in that the

20   Lundberg Systems and Lundberg Flame Arresters were not reasonably safe as designed.

21          102.     PCA was harmed by the negligence of the Lundberg Defendants in that the

22   Lundberg Systems and Lundberg Flame Arresters were not reasonably safe because adequate

23   warnings or instructions were not provided.

24          103.     The Lundberg Systems and Lundberg Flame Arresters are not reasonably safe as

25   designed because, at the time of manufacture, the likelihood that the Lundberg Systems and

26   Lundberg Flame Arresters would cause PCA harm and the seriousness of the harms facing PCA

                                                                                                     C OOLEY LLP
                                                                                1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 24 OF 39                                                                S EATTLE , WA 98101-1355
                                                                                                    (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 25 of 39




 1   outweighed the burden on the Lundberg Defendants to design a product that would have prevented

 2   those harms.

 3          104.      At the time of manufacture, an alternative design was practical, feasible, and

 4   already in existence and such alternative design would not encumber the purpose of the Lundberg

 5   Systems and Lundberg Flame Arresters. Indeed, best practices for designing and manufacturing

 6   NCG evacuation systems (like the Lundberg System) and flame arresters (like the Lundberg Flame

 7   Arresters) demonstrates that the Lundberg Defendants’ proprietary design is unreasonably unsafe

 8   and defective.

 9          105.      Moreover, the Lundberg Systems and Lundberg Flame Arresters are not reasonably

10   safe because adequate warnings were not provided at the time of manufacture. Namely, the

11   Lundberg Defendants did not provide warnings informing PCA that the Lundberg Systems and

12   Lundberg Flame Arresters were ineffective, untested, unsafe, uncertified, and unable to perform

13   their primary purpose.

14          106.      Additionally, the Lundberg Systems and Lundberg Flame Arresters are not

15   reasonably safe because the Lundberg Defendants learned after manufacturing the Lundberg

16   Systems and Lundberg Flame Arresters, or should have learned after manufacturing the Lundberg

17   Systems and Lundberg Flame Arresters, that the Lundberg Systems and Lundberg Flame Arresters

18   were inherently dangerous and not suitable for installation and use in the PCA Mills.

19          107.      The Lundberg Defendants had a duty to warn PCA about the danger posed by the

20   Lundberg Systems and Lundberg Flame Arresters at the time of manufacture, or, alternatively,

21   subsequent to manufacture.

22          108.      The Lundberg Defendants failed to provide a warning or instruction to PCA

23   regarding the inherently dangerous and defective nature of the Lundberg Systems and Lundberg

24   Flame Arresters.

25          109.      As demonstrated above, the Lundberg Systems and Lundberg Flame Arresters are

26   inherently and unreasonably unsafe and fail to perform their primary purpose.

                                                                                                 C OOLEY LLP
                                                                            1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 25 OF 39                                                            S EATTLE , WA 98101-1355
                                                                                                (206) 452-8700
                 Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 26 of 39




 1          110.     The inherently unsafe nature of the Lundberg Systems and Lundberg Flame

 2   Arresters was known, or should have been known, to the Lundberg Defendants before or after the

 3   date of manufacture.

 4          111.     The Lundberg Defendants should have tested the Lundberg Flame Arresters before

 5   installing them in the Lundberg Systems.

 6          112.     The Lundberg Defendants should have certified the Lundberg Flame Arresters

 7   before installing them in the Lundberg Systems.

 8          113.     The Lundberg Defendants’ failure to test the Lundberg Flame Arresters is

 9   unreasonable, unsafe, unjustified, and not consistent with engineering duties or best practices.

10          114.     The Lundberg Defendants’ failure to certify the Lundberg Flame Arresters is

11   unreasonable, unsafe, unjustified, and not consistent with engineering duties or best practices.

12          115.     The Lundberg Defendants also should have followed engineering best practices

13   when designing the Lundberg Flame Arresters to ensure that the Lundberg Flame Arresters did

14   not suffer from the aforementioned inherent and latent problems.

15          116.     Nevertheless, the Lundberg Defendants were negligent in designing and/or failing

16   to warn of the risks of the Lundberg Flame Arresters in violation of law.

17          117.     The Lundberg Defendants had a duty to act as a reasonable engineering firm when

18   designing, manufacturing, assembling, installing, marketing, selling, and maintaining the

19   Lundberg Systems and the Lundberg Flame Arresters.

20          118.     The Lundberg Defendants breached this duty to PCA by failing to test the Lundberg

21   Flame Arresters and accordingly failing to recognize and/or disclose that the Lundberg Flame

22   Arresters were incapable of performing their stated purpose.

23          119.     PCA justifiably relied on the Lundberg Defendants’ representations, both express

24   and implied, as well as its stated expertise in the field of engineering for the paper and pulp

25   industry.

26

                                                                                                   C OOLEY LLP
                                                                              1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 26 OF 39                                                              S EATTLE , WA 98101-1355
                                                                                                  (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 27 of 39




 1          120.     PCA was directly and proximately damaged due to the Lundberg Defendants’

 2   negligent conduct in an amount to be determined at trial.

 3                                  SECOND CAUSE OF ACTION
 4                               PRODUCT LIABILITY – STRICT LIABILITY

 5          121.     PCA realleges and incorporates all prior paragraphs of this Complaint as if fully set

 6   forth herein.

 7          122.     The Lundberg Defendants are strictly liable to PCA because PCA’s harm was

 8   caused by the fact that that the Lundberg Systems and Lundberg Flame Arresters were not

 9   reasonably safe in construction and did not conform to the Lundberg Defendants’ express warranty

10   regarding the Lundberg Systems and Lundberg Flame Arresters.

11          123.     The Lundberg Systems and Lundberg Flame Arresters are not safe in construction

12   because when they left the control of the Lundberg Defendants, the Lundberg Systems and

13   Lundberg Flame Arresters deviated in some material way from the design specifications or

14   performance standards of the Lundberg Defendants.

15          124.     Specifically, despite the Lundberg Defendants’ statements to the contrary, the

16   Lundberg Systems and Lundberg Flame Arresters were unsafe and not fit for installation or use in

17   the PCA Mills, including because the Lundberg Flame Arresters were not effective in acting as a

18   safeguard to prevent flames from spreading in the Lundberg System.

19          125.     Similarly, the Lundberg Flame Arresters were not consistent with the performance

20   standards of Lundberg, which, at minimum, required the Lundberg Flame Arresters to prevent the

21   spread of flames in the Lundberg System and act as a “flame safeguard” in the Lundberg Systems.

22          126.     Moreover, the Lundberg System and Lundberg Flame Arresters did not conform to

23   the Lundberg Defendants’ express warranty regarding the Lundberg System and Lundberg Flame

24   Arresters.

25          127.     Specifically, the Lundberg Defendants stated that the Lundberg Flame Arresters are

26   “an effective precaution against flame propagation and possible damage to process equipment.”

                                                                                                    C OOLEY LLP
                                                                               1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 27 OF 39                                                               S EATTLE , WA 98101-1355
                                                                                                   (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 28 of 39




 1          128.     The Lundberg Defendants also stated that the Lundberg Flame Arresters have

 2   “proven to be a reliable and versatile device for system safety and protection.”

 3          129.     The Lundberg Defendants also stated that the Lundberg Flame Arresters were

 4   developed in a proprietary manner to “meet the rigorous standards of” Lundberg Systems.

 5          130.     Each of these statements were material to PCA and justifiably relied upon by PCA.

 6          131.     Each of these statements were materially false and the Lundberg Defendants knew,

 7   or should have known, that these statements were false. Specifically, among other reasons, the

 8   Lundberg Defendants should have known that the statements were false due to their failure to test

 9   or certify the Lundberg Flame Arresters, a key safety feature of the Lundberg Systems.

10          132.     The Lundberg Defendants made these materially false statements with the intention

11   of inducing reliance on the part of PCA so that PCA would opt to purchase the Lundberg System

12   and Lundberg Flame Arrester as opposed to a competitor’s product.

13          133.     PCA would not have purchased or utilized the Lundberg System or Lundberg

14   Flame Arresters if PCA knew that the safeguards inherent in the Lundberg Systems and Lundberg

15   Flame Arresters were defective.

16          134.     PCA was harmed by the Lundberg Defendants’ conduct—conduct for which the

17   Lundberg Defendants are strictly liable—in an amount to be determined at trial.

18                                     THIRD CAUSE OF ACTION
19                                           NEGLIGENCE

20          135.     PCA realleges and incorporates all prior paragraphs of this Complaint as if fully set

21   forth herein.

22          136.     The Lundberg Defendants are an expert engineering firm who contracts to design,

23   manufacture, assemble, and install systems, including Lundberg Systems and Lundberg Flame

24   Arresters, at paper and pulp mills.

25
26

                                                                                                    C OOLEY LLP
                                                                               1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 28 OF 39                                                               S EATTLE , WA 98101-1355
                                                                                                   (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 29 of 39




 1          137.    As such, the Lundberg Defendants had a duty to design its systems, including the

 2   Lundberg Systems and Lundberg Flame Arresters, with appropriate safeguards sufficient to

 3   minimize the risk encountered in transporting and incinerating combustible NCGs.

 4          138.    One aspect of this duty was the Lundberg Defendants’ duty to test the Lundberg

 5   Systems and Lundberg Flame Arresters prior to representing that they were safe and appropriate

 6   for installation and use in the PCA Mills, including the Lundberg Defendants’ representation that

 7   the Lundberg Flame Arresters were an effective safeguard to prevent flame propagation in

 8   Lundberg Systems.

 9          139.    The Lundberg Defendants’ duties were especially important in this context given

10   that it knew that PCA was relying on it to design and install a safe and compliant Lundberg System

11   in the PCA Mills and that failure to provide a safe and compliant Lundberg System put employees’

12   lives and PCA’s property at risk.

13          140.    To address the known risk of combustion in Lundberg Systems, the Lundberg

14   Defendants used a “proprietary design” to manufacture the Lundberg Flame Arresters, specifically

15   noting that the Lundberg Flame Arresters were developed in a proprietary manner to “meet the

16   rigorous standards of [Lundberg Systems].” At a minimum, the “rigorous standards of [Lundberg

17   Systems]” includes safe operation as advertised and marketed by the Lundberg Defendants.

18          141.    Nevertheless, the Lundberg Defendants breached their duty to PCA by designing,

19   manufacturing, assembling, and installing defective Lundberg Systems with defective Lundberg

20   Flame Arresters.

21          142.    Both the Lundberg Systems and the Lundberg Flame Arresters had latent defects

22   that could not be and should not have reasonably been discovered by PCA until third-party testing

23   demonstrated and confirmed that the Lundberg Systems and Lundberg Flame Arresters were

24   defective. This did not occur until September 2019.

25
26

                                                                                                 C OOLEY LLP
                                                                            1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 29 OF 39                                                            S EATTLE , WA 98101-1355
                                                                                                (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 30 of 39




 1          143.    Further, the Lundberg Defendants breached their duty to PCA by installing

 2   Lundberg Flame Arresters that had never been tested, had not been certified, and for which the

 3   efficacy had not been confirmed.

 4          144.    The Lundberg Defendants’ breach is especially egregious given that the Lundberg

 5   Flame Arresters are a last line of defense in the Lundberg System and are supposed to prevent

 6   property damage and serious injury or death.

 7          145.    The Lundberg Defendants’ unsafe and negligent attitude towards the safety of the

 8   Lundberg System, including its failure to test the Lundberg Flame Arrester, is the direct and

 9   proximate cause of PCA’s injury.

10          146.    Indeed, PCA would not have spent millions of dollars testing and ultimately

11   replacing the Lundberg Systems and Lundberg Flame Arresters had these safety products worked

12   as advertised and marketed.

13          147.    PCA also would not have purchased, installed, or maintained the Lundberg Systems

14   or Lundberg Flame Arresters if it had known that these products contained latent defects.

15          148.    PCA also would not have replaced the defective Lundberg Systems and Lundberg

16   Flame Arresters had they not been defective.

17          149.    PCA could have avoided shutting down the PCA Mills to complete the repair and

18   replacement work had the Lundberg Systems and Lundberg Flame Arresters performed as

19   warranted, advertised, and marketed by the Lundberg Defendants.

20          150.    PCA was harmed by the Lundberg Defendants’ negligence in the amount of

21   millions of dollars, the exact amount to be determined at trial.

22

23

24

25
26

                                                                                                 C OOLEY LLP
                                                                            1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 30 OF 39                                                            S EATTLE , WA 98101-1355
                                                                                                (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 31 of 39




 1                              FOURTH CAUSE OF ACTION
                BREACH OF IMPLIED WARRANTY – FITNESS FOR A PARTICULAR PURPOSE
 2

 3          151.     PCA realleges and incorporates all prior paragraphs of this Complaint as if fully set

 4   forth herein.

 5          152.     The Lundberg Defendants knew that PCA hired them to design a safe and effective

 6   Lundberg System at the PCA Mills.

 7          153.     The Lundberg Defendants also knew that PCA was not an expert in the design,

 8   manufacture, assembly, or installation of Lundberg Systems.

 9          154.     The Lundberg Defendants knew that PCA was relying on the Lundberg

10   Defendants’ engineering expertise for paper and pulp mills when PCA hired the Lundberg

11   Defendants to design, manufacture, assemble, and install the Lundberg System and Lundberg

12   Flame Arresters.

13          155.     By virtue of the Lundberg Defendants stating that the Lundberg Systems and

14   Lundberg Flame Arresters were safe and fit for installation and use in the PCA Mills, including

15   the Lundberg Defendants’ representation that the Lundberg Flame Arresters were an effective

16   safeguard against flame propagation, PCA justifiable and reasonably believed that the Lundberg

17   Defendants had a basis to represent that the Lundberg Flame Arresters would prevent flame

18   propagation throughout the Lundberg System.

19          156.     By virtue of the Lundberg Defendants installing the Lundberg Flame Arresters in

20   the Lundberg System after having repeatedly noted the highly combustible nature of NCG gases,

21   PCA justifiably and reasonably believed that the Lundberg Flame Arresters were safe and fit to be

22   installed and used in the Lundberg Systems.

23          157.     At minimum, PCA justifiably and reasonably believed that the Lundberg

24   Defendants had tested the Lundberg Flame Arresters prior to integrating them as a safeguard in

25   the highly combustible Lundberg System given how many representations the Lundberg

26

                                                                                                    C OOLEY LLP
                                                                               1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 31 OF 39                                                               S EATTLE , WA 98101-1355
                                                                                                   (206) 452-8700
               Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 32 of 39




 1   Defendants made regarding the need for Lundberg Systems to incorporate properly operating

 2   flame arresters.

 3            158.   Nevertheless, the Lundberg Defendants had not tested the Lundberg Flame

 4   Arresters and had no basis to represent that the Lundberg System was safe for use in the PCA

 5   Mills.

 6            159.   Had the Lundberg Defendants tested the Lundberg Flame Arresters, they would

 7   have quickly discovered that the proprietary design utilized by the Lundberg Defendants was

 8   ineffective and actually served to act as a flame accelerator as opposed to a flame arrester.

 9            160.   As a result of the Lundberg Defendants’ unreasonable decision not to test the

10   Lundberg Flame Arresters, the Lundberg Systems and the Lundberg Flame Arresters were not fit

11   for their intended purpose of safely transporting and disposing of NCGs at the PCA Mills.

12            161.   The Lundberg Defendants knew that PCA was relying on the Lundberg

13   Defendants’ status as an expert engineering firm when it manufactured, designed, assembled, and

14   installed the defective Lundberg Flame Arresters in the Lundberg Systems.

15            162.   PCA is not an expert engineering firm and does not design, manufacture, assemble,

16   or install Lundberg Systems. It thus justifiably and reasonably relied on the Lundberg Defendants’

17   expertise and design specifications.

18            163.   PCA had no way of knowing that the Lundberg Flame Arresters were defectively

19   designed until the 2019 Tests were completed.

20            164.   The Lundberg Defendants’ breach of the implied warranties directly and

21   proximately caused PCA’s injury in an exact amount to be determined at trial.

22
                                      FIFTH CAUSE OF ACTION
23                                   BREACH OF EXPRESS WARRANTY

24            165.   PCA realleges and incorporates all prior paragraphs of this Complaint as if fully set

25   forth herein.

26

                                                                                                    C OOLEY LLP
                                                                               1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 32 OF 39                                                               S EATTLE , WA 98101-1355
                                                                                                   (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 33 of 39




 1          166.    The Lundberg Defendants expressly warranted that the Lundberg Flame Arresters

 2   are “an effective precaution against flame propagation and possible damage to process equipment.”

 3          167.    The Lundberg Defendants also stated that the Lundberg Flame Arresters have

 4   “proven to be a reliable and versatile device for system safety and protection.”

 5          168.    The Lundberg Defendants also stated that the Lundberg Flame Arresters were

 6   developed in a proprietary manner to “meet the rigorous standards of” Lundberg Systems.

 7          169.    These statements were material to PCA and PCA justifiably relied on these

 8   statements made by the Lundberg Defendants.

 9          170.    PCA would not have hired the Lundberg Defendants to design, manufacture,

10   assemble, and install the Lundberg Systems and Lundberg Flame Arresters at the PCA Mills but

11   for the representations that the Lundberg Systems and Lundberg Flame Arresters were safe and

12   compliant with all applicable environmental and safety regulations and standards.

13          171.    These statements made by the Lundberg Defendants are false as shown by the

14   results of the 2019 Tests.

15          172.    Moreover, the Lundberg Defendants had no basis on which to make these

16   statements as they had unreasonably and unjustifiably decided to not test or certify the Lundberg

17   Flame Arresters.

18          173.    The Lundberg Defendants made express safety-related statements for which it had

19   no basis in order to induce PCA to purchase and install the Lundberg Systems and Lundberg Flame

20   Arresters at the PCA Mills.

21          174.    PCA’s justifiable reliance led it to expose its employees and mills to unrealized

22   danger. It also exposed PCA to millions of dollars in damages, none of which would have occurred

23   but for the unreasonable and unjustifiable misrepresentations made by the Lundberg Defendants.

24          175.    The Lundberg Defendants breached express warranties made to PCA.

25          176.    The Lundberg Defendants’ breach of the express warranties directly and

26   proximately caused PCA’s injury in an exact amount to be determined at trial.

                                                                                                   C OOLEY LLP
                                                                              1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 33 OF 39                                                              S EATTLE , WA 98101-1355
                                                                                                  (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 34 of 39




 1                                     SIXTH CAUSE OF ACTION
                                               FRAUD
 2

 3          177.     PCA realleges and incorporates all prior paragraphs of this Complaint as if fully set

 4   forth herein.

 5          178.     The Lundberg Defendants know that the Lundberg Systems transport flammable

 6   and highly combustible NCGs and that “these gases present the possibility of flame propagation

 7   in the collection system’s pipe lines.”

 8          179.     The Lundberg Flame Arresters were designed and marketed as a safeguard to

 9   minimize the risk of flame propagation in the Lundberg Systems.

10          180.     Nevertheless, the Lundberg Defendants never tested the efficacy of the Lundberg

11   Flame Arresters, never had them certified and had no basis on which to believe that they would

12   act as a safeguard to prevent flame propagation.

13          181.     The Lundberg Defendants thus made false statements of material fact regarding the

14   efficacy of the Lundberg Flame Arresters. Moreover, the Lundberg Defendants actively concealed

15   material facts – no testing and no certification – from PCA.

16          182.     Specifically, the Lundberg Defendants stated that the Lundberg Flame Arresters are

17   “an effective precaution against flame propagation and possible damage to process equipment.”

18          183.     The Lundberg Defendants also stated that the Lundberg Flame Arresters have

19   “proven to be a reliable and versatile device for system safety and protection.”

20          184.     The Lundberg Defendants also stated that the Lundberg Flame Arresters were

21   developed in a proprietary manner to “meet the rigorous standards of” Lundberg Systems.

22          185.     The Lundberg Defendants knew that these statements of material fact were false

23   because they never tested or certified the Lundberg Flame Arresters and thus had no basis on which

24   to make such claims.

25          186.     The Lundberg Defendants made these statements to induce PCA to buy Lundberg

26   Systems and Lundberg Flame Arresters in an effort to make a profit and notwithstanding that it

                                                                                                    C OOLEY LLP
                                                                               1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 34 OF 39                                                               S EATTLE , WA 98101-1355
                                                                                                   (206) 452-8700
               Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 35 of 39




 1   put PCA’s employees at risk of serious injury or death and threatened property damage to PCA’s

 2   Mills.

 3            187.   The Lundberg Defendants knew that PCA was relying on the Lundberg

 4   Defendants’ engineering expertise and that PCA relied on these and other representations when

 5   deciding to hire the Lundberg Defendants to design, manufacture, install, and assemble the

 6   Lundberg Systems and Lundberg Flame Arresters at the PCA Mills.

 7            188.   The Lundberg Defendants also knew that PCA would not have hired the Lundberg

 8   Defendants to design, manufacture, install, and assemble the Lundberg Systems and Lundberg

 9   Flame Arresters if PCA knew that the Lundberg Flame Arresters were ineffective and did not

10   prevent flame propagation.

11            189.   PCA was directly and proximately damaged by the Lundberg Defendants’ material

12   and knowing false statements because it cost PCA millions of dollars to purchase the Lundberg

13   Systems, maintain the Lundberg Systems, test the Lundberg Flame Arresters, replace the Lundberg

14   Flame Arresters with work-arounds to incorporate a non-native product into the Lundberg System,

15   and stop production at the PCA Mills to complete the replacement.

16            190.   PCA’s injury was directly and proximately caused by the knowingly false

17   statements of the Lundberg Defendants.

18            191.   The Lundberg Defendants’ fraudulent conduct and fraudulent statements directly

19   and proximately caused PCA’s injury in an exact amount to be determined at trial.

20                               SEVENTH CAUSE OF ACTION
                     UNFAIR AND DECEPTIVE BUSINESS PRACTICES (RCW 19.86.020)
21

22            192.   PCA realleges and incorporates all prior paragraphs of this Complaint as if fully set

23   forth herein.

24            193.   Pursuant to RCW 19.86.020, the Lundberg Defendants engaged in unfair methods

25   of competition and unfair or deceptive acts or practices in the conduct of knowingly selling PCA

26   the defective Lundberg Systems and Lundberg Flame Arresters with latent defects.

                                                                                                    C OOLEY LLP
                                                                               1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 35 OF 39                                                               S EATTLE , WA 98101-1355
                                                                                                   (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 36 of 39




 1           194.    The Lundberg Defendants held themselves out to be an expert engineering firm

 2   with a specific emphasis in the paper and pulp mill industry.

 3           195.    In fact, the Lundberg Defendants describes themselves as “a leading engineering

 4   and equipment supplier in the pulp and paper industry, wood products industry, and many other

 5   process industries.”

 6           196.    The Lundberg Defendants acknowledge that “[t]he nature of the noncondensible

 7   gases is to be extremely flammable. The design of the [Lundberg System] includes multiple

 8   backup systems to insure the greatest amount of flame safeguards and to minimize any remotely

 9   possible damage.”

10           197.    The “backup systems” and “flame safeguards” described by the Lundberg

11   Defendants including, among other things, the Lundberg Flame Arresters.

12           198.    The Lundberg Defendants describe the role of Lundberg Flame Arresters in a

13   Lundberg System as follows: “these flow devices placed at strategic locations in the system are

14   designed to block the propagation of the flame in the noncondensible gas system. The cylindrical

15   devices have a core of thin gauge stainless steel to serve as the arresting method. The flame

16   arresters are intended to:

17               a. Dissipate the heat of combustion as rapidly as possible by large surface area to act

18                   as a heat sink.

19               b. Disrupt the shock front associated with the flame propagation.”

20           199.    The Lundberg Flame Arresters are an integral part of the Lundberg System and

21   without properly functioning Lundberg Flame Arresters the Lundberg System would be unsafe

22   and not fit for installation in a paper and pulp mill.

23           200.    In fact, in marketing material prepared and disseminated by the Lundberg

24   Defendants, the Lundberg Defendants describes the Flame Arresters as follows:

25                   The collection of [Total Reduced Sulfur compounds] and volatile
26                   gases in Noncondensible [sic] Gas (NCG) and Odor Abatement


                                                                                                  C OOLEY LLP
                                                                             1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 36 OF 39                                                             S EATTLE , WA 98101-1355
                                                                                                 (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 37 of 39




 1                  Systems is an integral part of the pulp mill’s environmental
                    program. The flammability of many of these gases presents the
 2                  possibility of flame propagation in the collection system’s pipe
 3                  lines. The flame arrester is an effective precaution against flame
                    propagation and possible damage to process equipment. To meet
 4                  the rigorous standards of our Lundberg Systems, Lundberg
                    Associates developed and supplies a proprietary designed flame
 5                  arrester.
 6
                    Since 1977, in more than two hundred installations, the Lundberg
 7                  Associates’ Flame Arrester has proven to be a reliable and versatile
                    device for system safety and protection.
 8

 9          201.    Nevertheless, the Lundberg Defendants—an expert engineering firm in the paper

10   and pulp mill industry—failed to test the Lundberg Flame Arresters despite acknowledging that

11   the Lundberg Flame Arresters are an integral safeguard for the Lundberg Systems.

12          202.    Had the Lundberg Defendants tested the Lundberg Flame Arresters, they would

13   have known that the Lundberg Flame Arresters do not work and, instead, accelerate flames

14   throughout the Lundberg Systems.

15          203.    The Lundberg Defendants’ false representations regarding the safety and efficacy

16   of the Lundberg Systems and the Lundberg Flame Arresters constitutes a deceptive and unfair

17   business practice.

18          204.    The Lundberg Defendants’ reliance on its status as an expert engineering firm to

19   sell Lundberg Systems without testing the integral safeguards, such as the Lundberg Flame

20   Arresters, is a deceptive and unfair business practice.

21          205.    PCA would not have purchased the Lundberg System or Lundberg Flame Arrester

22   if Lundberg had disclosed that it had not tested the Lundberg Flame Arresters or that the Lundberg

23   System was unsafe and unfit for installation and use in the PCA Mills.

24          206.    PCA would not have purchased the Lundberg System or Lundberg Flame Arresters

25   if Lundberg had disclosed that the Lundberg System was unsafe and lacking effective safeguards.

26

                                                                                                   C OOLEY LLP
                                                                              1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 37 OF 39                                                              S EATTLE , WA 98101-1355
                                                                                                  (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 38 of 39




 1          207.    PCA would not have purchased the Lundberg System if Lundberg had disclosed

 2   that the Lundberg Flame Arresters were not fit for their stated purpose of mitigating the spread of

 3   flames throughout the Lundberg System.

 4          208.    PCA was harmed by the Lundberg Defendants’ deceptive and unfair business

 5   practices in an amount to be determined at trial. Moreover, pursuant to RCW 19.86.090, PCA

 6   seeks treble damages and attorneys’ fees for the Lundberg Defendants’ unfair and deceptive

 7   business practices.

 8                                       PRAYER FOR RELIEF

 9          WHEREFORE, PCA requests the following relief:

10          A.      All damages associated with purchasing and maintaining the defective Lundberg

11   Systems and Lundberg Flame Arresters, the exact amount to be determined at trial;

12          B.      All damages associated with testing the defective Lundberg Systems and Lundberg

13   Flame Arresters, the exact amount to be determined at trial;

14          C.      All damages associated with replacing the defective Lundberg Flame Arresters, the

15   exact amount to be determined at trial;

16          D.      All damages associated with the Lundberg Defendants’ fraudulent statements and

17   fraudulent concealment of the defective nature of the Lundberg Systems and Lundberg Flame

18   Arresters;

19          E.      All damages associated with Lundberg’s unfair and deceptive business practices,

20   including treble damages pursuant to RCW 19.86.090;

21          F.      All attorneys’ fees, court costs, and other associated expenses; and

22          G.      All other damages deemed suitable by this Court.

23

24

25
26

                                                                                                  C OOLEY LLP
                                                                             1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 38 OF 39                                                             S EATTLE , WA 98101-1355
                                                                                                 (206) 452-8700
              Case 2:19-cv-01770-MJP Document 1 Filed 10/31/19 Page 39 of 39




 1   Dated: October 31, 2019               Respectfully submitted,
 2                                          /s/ Christopher B. Durbin
 3

 4                                         Christopher B. Durbin (WSBA #41159)
                                           COOLEY LLP
 5                                         1700 Seventh Avenue, Suite 1900
                                           Seattle, WA 98101-1355
 6                                         Tel.: (206) 452-8700
 7                                         Fax: (206) 452-8800
                                           Email: cdurbin@cooley.com
 8
                                           Eric Kuwana (Pro Hac Vice to be filed)
 9                                         COOLEY LLP
                                           1299 Pennsylvania Avenue NW, Suite 700
10                                         Washington, D.C. 20004-2446
11                                         Tel.: (202) 842-7800
                                           Fax: (202) 842-7899
12                                         Email: ekuwana@cooley.com

13                                         Andrew Barr (Pro Hac Vice to be filed)
                                           COOLEY LLP
14                                         380 Interlocken Crescent, Suite 900
15                                         Broomfield, CO 80021
                                           Tel.: (720) 566-4121
16                                         Fax: (720) 566-4099
                                           Email: abarr@cooley.com
17

18                                         Attorneys For Plaintiff PACKAGING CORPORATION
                                           OF AMERICA, INC.
19

20

21

22

23

24

25
26

                                                                                          C OOLEY LLP
                                                                     1700 S EVENTH A VENUE , S UITE 1900
     COMPLAINT - 39 OF 39                                                     S EATTLE , WA 98101-1355
                                                                                         (206) 452-8700
